Opinion by
Judge Lewis:
In this case the appellants, though put upon the proof of title, did not show either a legal or equitable title in themselves. They allege their ancestor many years ago purchased the land from one Silas Barnes, who gave him a title bond, but do not exhibit nor prove the bond ever existed.
Barnes is a nonresident of the state, and even if he had been constructively summoned in the manner required by the Civil Code, he would have one year after the actual service of a certified copy of the judgment upon him and five years without such service to appear and have the action retried.
Appellee is not required to accept any but a good title to the land before judgment against him for the purchase-price, and as the court had no authority, as the case stood, to direct a conveyance by commissioner, which might not be hereafter can-celled by Barnes, and he did not appear in person to make the *269conveyance, appellants were not entitled to judgment for any more than it was rendered for.

C. F. & A. R. Btirnam, for appellants.

T. J. Scott, for appellee.
Wherefore the judgment is affirmed.